* * * * * * * * * * *
The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Chief Deputy Commissioner Gheen. The burden of proving damages is on the party seeking those damages.Olivetti Corporation v. Ames Business Systems, 319 N.C. 534,356 S.E.2d 578 (1987). The party seeking damages must show that the amount of damages is based on a standard that will allow the finder of fact to calculate the amount of damages with reasonable certainty. Midgett v.Highway Commission, 265 N.C. 373, 144 S.E.2d 121 (1965). "The objective of any proceeding to rectify a wrongful injury resulting in loss is to restore the victim to his original condition, to give back to him that which was lost as far as it may be done by compensation of money."Phillips v. Chesson, 231 N.C. 566, 571, 58 S.E.2d 343, 347 (1950).
As no sworn testimony was taken, there is insufficient evidence in this matter to make a determination as to the amount of damages, if any, plaintiff is entitled to recover. Accordingly, *Page 2 
the Full Commission remands this matter to the Chief Deputy Commissioner for assignment to a Deputy Commissioner for an expedited hearing to take additional evidence regarding the amount of damages, if any, plaintiff is entitled to recover.
No costs are assessed at this time.
S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_______________ BUCK LATTIMORE COMMISSIONER
S/_______________ DANNY LEE MCDONALD COMMISSIONER